Case 1:18-cv-03368-RLY-MPB Document 22 Filed 03/11/19 Page 1 of 2 PageID #: 162



                    IN THE UNITED STATES DISTRICT COURT
                           Southern District of Indiana
                              Indianapolis Division


 CHRISTOPHER McCALLEY and                       )
 MARILYN McCALLEY, Individually and as          )
 Parents of PATRICK McCALLEY, Deceased,         )
                                                ) Case No. 1:18-cv-3368-RLY-MPB
                    Plaintiffs,                 )
                                                )
       v.                                       )
                                                )
 CARMEL CLAY SCHOOL CORPORATION,                )
 doing business through the Board of School     )
 Trustees of the Carmel Clay Schools,           )
 CARMEL HIGH SCHOOL,                            )
 CITY OF CARMEL,                                )
 TOBY STEELE,                                   )
 NICHOLAS WAHL, and                             )
 CARMEL POLICE OFFICER PHIL HOBSON,             )
                                                )
                    Defendants.                 )


         NOTICE OF SERVICE OF INITIAL DISCLOSURES
     BY DEFENDANTS CITY OF CARMEL AND CARMEL POLICE
                   OFFICER PHIL HOBSON

       Defendants, City of Carmel and Carmel Police Officer Phil Hobson, by

 counsel, hereby notify the Court that in compliance with the Court’s Order on Case

 Management Plan entered on January 28, 2019 [Doc. 17], Defendants have served

 their Initial Disclosures upon counsel of record.



                                              Respectfully submitted,

                                              TRAVELERS STAFF COUNSEL INDIANA

                                       By:    /s/ Paul T. Belch
                                              Paul T. Belch, 18533-49
Case 1:18-cv-03368-RLY-MPB Document 22 Filed 03/11/19 Page 2 of 2 PageID #: 163



                           CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed electronically using
 the Case Management/Electronic Case Files (“CM/ECF”) system and served via
 the CM/ECF system upon registered counsel of record on March 11, 2019.



                                      By:    /s/ Paul T. Belch
                                             Paul T. Belch, 18533-49

 TRAVELERS STAFF COUNSEL INDIANA
 280 East 96th Street, Suite 325, Indianapolis, IN 46240
 Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
 PH (317) 818-5111
 FX (317) 818-5124
 pbelch@travelers.com

 PTB:gb




                                         2
